UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7249



JOSEPH R. HEDDINGER,

                                           Petitioner - Appellant,

          versus


SEWALL SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
1079-L)


Submitted:   December 15, 1998         Decided:     December 29, 1998


Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph R. Heddinger, Appellant Pro Se. Regina Hollins Lewis, As-
sistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joseph R. Heddinger seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).     We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal for the rea-

son that Heddinger received constitutionally effective assistance

of counsel.    See Hill v. Lockhart, 474 U.S. 52, 59 (1985); Strick-

land v. Washington, 466 U.S. 668, 687-94 (1984).         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2